




 
Exhibit 10.23
 
 
CREDIT AGREEMENT
 
This Credit Agreement (this “Agreement”) is dated as of October 2, 2009, and is
by and between THE LACLEDE GROUP, INC., a Missouri corporation (“Borrower”), and
BANK OF AMERICA, N.A. (“Lender”).
 
SECTION 1.   DEFINITIONS.
 
           1.01.    Definitions. In addition to the terms defined elsewhere in
this Agreement or in any Exhibit or Schedule hereto, when used in this
Agreement, the following terms shall have the following meanings (such meanings
shall be equally applicable to the singular and plural forms of the terms used,
as the context requires):
 
        Acquisition shall mean any transaction or series of related
transactions, consummated on or after the date of this Agreement, by which
Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person at a purchase price of $5,000,000 or more, whether through purchase
of assets, merger or otherwise or (b) acquires (in one transaction or as the
most recent transaction in a series of transactions) at least (i) a majority (in
number of votes) of the stock and/or other securities of a corporation having
ordinary voting power for the election of directors (other than stock and/or
other securities having such power only by reason of the happening of a
contingency), (ii) a majority (by percentage of voting power) of the outstanding
partnership interests of a partnership, (iii) a majority (by percentage of
voting power) of the outstanding membership interests of a limited liability
company or (iv) a majority of the ownership interests in any organization or
entity other than a corporation, partnership or limited liability company.
 
        Adjusted Base Rate shall mean the Base Rate plus the Applicable Base
Margin. The Adjusted Base Rate shall be adjusted automatically on and as of the
effective date of any change in the Base Rate and/or the Applicable Base Margin.
 
        Applicable Commitment Fee Rate shall mean an annual rate equal to 25/100
Percent (0.25%).
 
        Applicable LIBOR Margin shall mean an annual rate equal to One and
One-Half Percent (1.50%).
 
     Applicable Base Margin shall mean an annual rate equal to One and One-Half
Percent (1.50%).
 
        Base Rate shall mean the BBA LIBOR Daily Floating Rate.  The Base Rate
shall be adjusted automatically on and as of the effective date of any change in
the BBA LIBOR Daily Floating Rate.
 
        Base Rate Loan shall mean any portion of a Loan bearing interest based
on the Adjusted Base Rate.
 
        BBA LIBOR shall mean the British Bankers Association LIBOR Rate, as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as selected by Lender from time to time).
 

 
1
 
 

 
           BBA LIBOR Daily Floating Rate shall mean a fluctuating rate of
interest which can change on each Business Day.  The rate will be adjusted on
each Business Day to equal the BBA LIBOR for U.S. Dollar deposits for delivery
on the date in question for a one month term beginning on that date.  The Bank
will use the BBA LIBOR as determined at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the date in question, as adjusted from time to
time in Lender’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs.  If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by Lender.
 
           Borrower’s Obligations shall mean any and all present and future
indebtedness (principal, interest, fees, collection costs and expenses,
attorneys’ fees and other amounts), liabilities and obligations (including,
without limitation, indemnity obligations) of Borrower to Lender evidenced by or
arising under or in respect of this Agreement, the Note and/or any of the other
Transaction Documents, including, without limitation, any reimbursement
obligations of the Borrower in respect of Letters of Credit, all obligations of
Borrower which are owed to Lender or any affiliate of Lender under any Swap
Contract, and all other liabilities and obligations owed by Borrower to Lender
from time to time, howsoever created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all renewals, extensions,
restatements or replacements of any of the foregoing.
 
           Business Day shall mean any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close, or are in fact
closed, in the state where Lender’s lending office is located, and, if such day
relates to amounts bearing interest at an offshore rate (if any), means any such
day on which dealings in dollar deposits are conducted among banks in the
offshore dollar interbank market.
 
           Charter Documents shall mean: the articles or certificate of
incorporation and bylaws of a corporation; the certificate of limited
partnership and partnership agreement of a limited partnership; the partnership
agreement of a general partnership; the articles of organization and operating
agreement of a limited liability company; or the indenture of a trust.
 
           Consolidated Capitalization shall mean, as of the date of any
determination thereof, the sum of Consolidated Debt as of such date, plus
Consolidated Net Worth as of such date, all determined on a consolidated basis
and in accordance with GAAP.
 
           Consolidated Capitalization Ratio shall mean, as of the date of any
determination thereof, the ratio (expressed as a percentage) of Consolidated
Debt as of such date to Consolidated Capitalization as of such date, all
determined on a consolidated basis and in accordance with GAAP.
 
           Consolidated Debt shall mean, as of the date of any determination
thereof, all Debt of Borrower and its Subsidiaries as of such date, determined
on a consolidated basis and in accordance with GAAP.
 
           Consolidated Net Worth shall mean, as of the date of any
determination thereof, the amount of the capital stock accounts (net of treasury
stock, at cost) of Borrower and its Subsidiaries as of such date plus (or minus
in the case of a deficit) the surplus and retained earnings of Borrower and its
Subsidiaries as of such date, all determined on a consolidated basis and in
accordance with GAAP.
 

 
2
 
 

 
           Contingent Liabilities of a Person shall mean any agreement,
undertaking or arrangement by which such Person assumes, guarantees, endorses,
or contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes liable upon the obligation or liability of any other Person,
or agrees to maintain the net worth or working capital or the financial
condition of any other Person; but does not include (A) the endorsement by a
Person of instruments for deposit or collection in the ordinary course of
business, (B) the liability of a general partner of a partnership for
obligations of such partnership, (C) the Debt hereunder and the Debt under the
UMB Agreement, and (D) guaranties of purchases by Laclede Energy of natural gas
in the ordinary course of Laclede Energy’s business.
 
           Debt shall mean, as of the date of determination thereof, the sum of
(a) all indebtedness, liabilities and/or obligations of Borrower or any of its
Subsidiaries for borrowed money or that have been incurred in connection with
the purchase or other acquisition of property (other than unsecured trade
accounts payable incurred in the ordinary course of business), plus (b) all
leases of property, whether real and/or personal, by Borrower or any of its
Subsidiaries as lessee(s), that in accordance with GAAP are required to be
capitalized on the balance sheet of such entity, plus (c) the aggregate undrawn
face amount of all letters of credit and/or surety bonds issued for the account
and/or upon the application of Borrower or any of its Subsidiaries together with
all unreimbursed drawings with respect thereto, plus (d) all guarantees by
Borrower or any of its Subsidiaries of Debt of other Persons (but not including
any guarantees of Debt of Borrower or any of its Subsidiaries).
 
           Default shall mean any event or condition the occurrence of that
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
           Event of Default shall have the meaning ascribed thereto in
Section 6.
 
           GAAP shall mean, at any time, generally accepted accounting
principles at such time in the United States.
 
           Guarantor shall mean Laclede Energy.
 
           Guaranty shall mean the Guaranty dated as of the date hereof,
executed by Laclede Energy in favor of Lender.
 
           Indemnified Liabilities shall have the meaning ascribed thereto in
Section 7.04.
 
           Interest Period shall mean with respect to each LIBOR Loan: (a)
initially, the period commencing and ending on the dates selected by Borrower in
the applicable Interest Rate Selection Notice pursuant to and in accordance with
Section 2.04; and (b) thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Loan and ending
on the date elected by Borrower in the applicable Interest Rate Selection Notice
for such period pursuant to and in accordance with Section 2.04.
 
           Interest Rate Selection Notice shall have the meaning ascribed
thereto in Section 2.04(e).
 
           Investment shall mean any investment (including, without limitation,
any loan or advance) of Borrower or any Subsidiary in or to any Person, whether
payment therefor is made in cash or capital stock or other equity interests of
Borrower or any Subsidiary, and whether such investment is by acquisition of
stock or other equity interests or Debt, or by loan, advance, transfer of
property out of the ordinary course of business, capital contribution, equity or
profit sharing interest, extension of credit on terms other than those normal in
the ordinary course of business or otherwise.
 

 
3
 
 
 
           Laclede Energy shall mean Laclede Energy Resources, Inc., a Missouri
corporation, and a Subsidiary of Borrower.
 
           Lender’s Revolving Credit Commitment shall mean the sum of Forty
Million Dollars ($40,000,000).
 
           Letter of Credit and Letters of Credit shall have the meanings
ascribed to these terms in Section 2.18(a).
 
           Letter of Credit Application shall mean Lender’s standard form of
application and agreement for irrevocable standby letter of credit, or Lender’s
standard form of application and agreement for irrevocable commercial letter of
credit, as the case may be, in either case executed by Borrower, or a Subsidiary
of Borrower, as applicant and account party, and delivered to Lender pursuant to
Section 2.18(a), as the same may from time to time be amended, modified,
extended, renewed or restated.
 
           LGC shall mean Laclede Gas Company, a Missouri corporation, and a
Subsidiary of Borrower.
 
           LIBOR Banking Day shall mean a day other than a Saturday or a Sunday
on which banks are open for business in New York and London and dealing in
offshore dollars.
 
           LIBOR Loan shall mean any portion of the Loan bearing interest based
on the LIBOR Rate.
 
           LIBOR Rate shall mean the interest rate determined by the following
formula (all amounts in the calculation will be determined by Lender as of the
first day of the Interest Period):
 
LIBOR Rate =   London Inter-Bank Offered Rate    +    Applicable LIBOR Margin
   (1.00 - Reserve Percentage)
 
The LIBOR Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage and/or the Applicable LIBOR Margin.
 
           Loan and Loans shall have the meaning ascribed thereto in
Section 2.01(a).
 
           Loan Party shall mean each of Borrower and each Subsidiary
(including, without limitation, Laclede Energy) but excluding LGC.
 
           London Banking Day shall mean a day on which banks in London are open
for business and dealing in offshore dollars.
 
           London Inter-Bank Offered Rate shall mean, for any applicable
Interest Period, the rate per annum equal to BBA LIBOR at approximately 11:00
a.m. London time two (2) London Banking Days before the commencement of the
Interest Period, for U.S. Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the rate for that Interest
Period will be determined by such alternate method as reasonably selected by
Lender.
 

 
4
 
 
 
           Material Adverse Effect shall mean (a) a material adverse effect on
the properties, assets, liabilities, business, operations, income or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole,
(b) material impairment of Borrower’s ability to perform any of its obligations
under this Agreement, the Note or any of the other Transaction Documents, or (c)
material impairment of the enforceability of the rights of, or benefits
available to, Lender under this Agreement, the Note or any of the other
Transaction Documents.
 
           Note shall have the meaning ascribed thereto in Section 2.03(a).
 
           Notice of Borrowing shall have the meaning ascribed thereto in
Section 2.02(a).
 
           Other Taxes shall have the meaning ascribed thereto in
Section 2.19(b).
 
           Permitted Investment shall mean any Investment or Acquisition, or any
expenditure or any incurrence of any liability to make any expenditure for an
Investment or Acquisition, other than (a) any Investment or Acquisition the
result of which would be to change substantially the nature of the business
engaged in by Borrower and its Subsidiaries, (b) any Investment that is in the
nature of a hostile or contested Acquisition, and (c) any Investment that would
result in a Default or Event of Default; provided, that it is expressly agreed
that all Investments under Borrower’s or Subsidiaries’ commodity risk management
programs are Permitted Investments.
 
          Person shall mean any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity or government (whether national,
Federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).
 
           Regulation D shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as amended.
 
           Regulatory Change shall have the meaning ascribed thereto in
Section 2.12.
 
           Reserve Percentage shall mean the total of the maximum reserve
percentages for determining the reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency Liabilities, as defined in Federal
Reserve Board Regulation D, rounded upward to the nearest 1/100 of one
percent.  The percentage will be expressed as a decimal, and will include, but
not be limited to, marginal, emergency, supplemental, special, and other reserve
percentages.
 
           Revolving Credit Period shall mean the period commencing on the date
of this Agreement and ending October 1, 2010; provided, however, that the
Revolving Credit Period shall end on the date the Lender’s Revolving Credit
Commitment is terminated pursuant to Section 6 or otherwise.
 
           Subsidiary shall mean any corporation or other entity of which more
than Fifty Percent (50%) of the issued and outstanding capital stock or other
equity interests entitled to vote for the election of directors or persons
performing similar functions (other than by reason of default in the payment of
dividends or other distributions) is at the time owned directly or indirectly by
Borrower or any Subsidiary.
 
           Swap Contract shall mean any interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, securities puts, calls,
collars, options or forwards or any combination of, or option with respect to,
these or similar transactions now or hereafter entered into between Borrower and
Lender or an affiliate thereof.
 

 
5
 
 
 
           Taxes shall have the meaning ascribed thereto in Section 2.19(a).
 
           Total Revolving Credit Outstandings shall mean, as of any date, the
sum of (a) the aggregate principal amount of all Loans outstanding as of such
date, plus (b) the aggregate undrawn face amount of all Letters of Credit
outstanding as of such date plus (c) all unreimbursed drawings with respect to
all Letters of Credit.
 
           Transaction Documents shall mean this Agreement, the Note and any and
all other agreements, documents and instruments heretofore, now or hereafter
delivered to Lender with respect to or in connection with or pursuant to this
Agreement, any Loans made hereunder or any of the other Borrower’s Obligations,
and executed by or on behalf of Borrower, all as the same may from time to time
be amended, modified, extended, renewed or restated.
 
           UMB Agreement shall mean the Credit Agreement by and between Borrower
and UMB Bank, National Association, executed on the date hereof or within thirty
(30) days following the date hereof, as amended, modified or restated from time
to time.
 
SECTION 2.   LOANS.
 
           2.01.     Loans.
 
         (a)   Subject to the terms and conditions set forth in this Agreement
and so long as no Default or Event of Default has occurred and is continuing,
during the Revolving Credit Period, Lender agrees to make such loans to Borrower
(individually, a “Loan” and collectively, the “Loans”) as Borrower may from time
to time request pursuant to Section 2.02. Each Loan under this Section 2.01(a)
which is a Base Rate Loan shall be for an aggregate principal amount of at least
$50,000.00 or any larger multiple of $10,000.00. Each Loan under this
Section 2.01(a) which is a LIBOR Loan shall be for an aggregate principal amount
of at least $500,000.00 or any larger multiple of $250,000.00; provided, that
Borrower may not have outstanding and Lender shall not be obligated to make more
than six (6) LIBOR Loans at any one time. The aggregate principal amount of
Loans that Lender shall be required to have outstanding under this Agreement as
of any date shall not exceed the amount of Lender’s Revolving Credit Commitment
as of such date. Within the foregoing limits, Borrower may borrow under this
Section 2.01(a), repay according to Section 2.09, prepay under Section 2.08 and
reborrow at any time during the Revolving Credit Period under this
Section 2.01(a). All Loans not paid prior to the last day of the Revolving
Credit Period, together with all accrued and unpaid interest thereon and all
fees and other amounts owing by Borrower to Lender with respect thereto, shall
be due and payable on the last day of the Revolving Credit Period.
 
         (b)   If the amount of Lender’s Revolving Credit Commitment on any date
is less than the Total Revolving Credit Outstandings on such date, whether as a
result of Borrower’s election to decrease the amount of Lender’s Revolving
Credit Commitment pursuant to Section 2.01(c) or otherwise, Borrower shall be
automatically required (without demand or notice of any kind by Lender, all of
which are hereby expressly waived by Borrower) to immediately repay the Loans in
an amount sufficient to reduce the amount of the Total Revolving Credit
Outstandings to an amount equal to or less than the amount of Lender’s Revolving
Credit Commitment.
 
         (c)   Borrower may, upon five (5) Business Days’ prior written notice
to Lender, terminate entirely at any time, or reduce from time to time by an
aggregate amount of $1,000,000 or any larger multiple of $1,000,000 the unused
portions of Lender’s Revolving Credit Commitment; provided, however, that (i) at
no time shall the amount of Lender’s Revolving Credit Commitment be reduced to a
figure less than the Total Revolving Credit Outstanding, (ii) at no time shall
the amount of Lender’s Revolving Credit Commitment be reduced to a figure
greater than zero (0) but less than $5,000,000 and (iii) any such termination or
reduction shall be permanent and Borrower shall have no right to thereafter
reinstate or increase, as the case may be, Lender’s Revolving Credit Commitment.
 

 
6
 
 



 
           2.02.   Method of Borrowing.
 
         (a)   Borrower shall give Lender oral or written notice (a “Notice of
Borrowing”) by 10:00 a.m. (St. Louis time) on the Business Day of each Base Rate
Loan to be made to Borrower, and by 10:00 a.m. (St. Louis time) at least three
(3) LIBOR Banking Days before each LIBOR Loan to be made to Borrower,
specifying: (i) the date of such Loan, which shall be a Business Day during the
Revolving Credit Period in the case of a Base Rate Loan and a LIBOR Banking Day
during the Revolving Credit Period in the case of a LIBOR Loan, (ii) the
aggregate principal amount of such Loan, (iii) whether such Loan is to be a Base
Rate Loan or a LIBOR Loan, and (iv) in the case of a LIBOR Loan, the duration of
the initial Interest Period applicable thereto, subject to the provisions of
Section 2.04.
 
         (b)   A Notice of Borrowing shall not be revocable by Borrower.
 
         (c)   Subject to the terms and conditions of this Agreement, provided
that Lender has received the Notice of Borrowing, Lender shall (unless Lender
determines that any applicable condition specified in Section 3 has not been
satisfied) make the applicable Loan to Borrower by crediting the amount of such
Loan to a demand deposit account of Borrower at Lender specified by Borrower (or
such other account mutually agreed upon in writing between Lender and Borrower)
not later than 2:30 p.m. (St. Louis time) on the Business Day specified in said
Notice of Borrowing.
 
         (d)   If Lender makes a new Loan under this Agreement on a day on which
Borrower is required to or has elected to repay all or any part of an
outstanding Loan, Lender shall apply the proceeds of its new Loan to make such
repayment and only an amount equal to the difference (if any) between the amount
being borrowed and the amount being repaid shall be made available by Lender to
Borrower.
 
         (e)   Borrower hereby irrevocably authorizes Lender to rely on
telephonic, facsimile, or written instructions of any individual identifying
himself or herself as one of the individuals listed on Schedule 2.02 attached
hereto (or any other individual from time to time authorized to act on behalf of
Borrower pursuant to a document signed by the Chairman of the Board of Borrower
and certified by the Secretary of Borrower and delivered to Lender) with respect
to any request to make a Loan or a repayment under this Agreement, and on any
signature that Lender reasonably believes to be genuine, and Borrower shall be
bound thereby in the same manner as if such individual were actually authorized
or such signature were genuine. Borrower also hereby agrees to defend and
indemnify Lender and hold Lender harmless from and against any and all claims,
demands, damages, liabilities, losses and reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
relating to or arising out of or in connection with the acceptance of
instructions for making Loans or repayments under this Agreement.
 
           2.03.   Note.
 
         (a)   The Loans of Lender to Borrower shall be evidenced by the
Revolving Note of Borrower payable to the order of Lender in a principal amount
equal to the maximum amount of Lender’s Revolving Credit Commitment, which
Revolving Note shall be in substantially the form of Exhibit A attached hereto
and incorporated herein by reference (with appropriate insertions) (as the same
may from time to time be amended, modified, extended, renewed or restated, the
“Note”).
 
         (b)   Lender shall record in its books and records the date, amount,
type and Interest Period (if any) of each Loan made by it to Borrower and the
date and amount of each payment of principal and/or interest made by Borrower
with respect thereto; provided, however, that the obligation of Borrower to
repay each Loan made by Lender to Borrower under this Agreement shall be
absolute and unconditional, notwithstanding any failure of Lender to make any
such recordation or any mistake by Lender in connection with any such
recordation. The books and records of Lender showing the account between Lender
and Borrower shall be conclusive in the absence of manifest error.
 
7
 
 
           2.04.   Duration of Interest Periods and Selection of Interest Rates.
 
         (a)   The Interest Period during which the LIBOR Rate will be in effect
for a LIBOR Loan will be one week or one, two, three, or six months.
 
         (b)   The first day of the Interest Period must be a LIBOR Banking
Day.  The last day of the Interest Period and the actual number of days during
the Interest Period will be determined by Lender using the practices of the
London inter-bank market.
 
         (c)   No Interest Period shall extend beyond a date on which Borrower
is required to make a scheduled payment of principal on the Loan unless the sum
of (A) the aggregate principal amount of outstanding Base Rate Loans plus
(B) the aggregate principal amount of outstanding LIBOR Loans with Interest
Periods expiring on or before the date such scheduled principal payment is due
equals or exceeds the aggregate principal amount to be paid on the Loan on such
principal payment date.
 
          (d)   No Interest Period may extend beyond the Revolving Credit
Period.
 
          (e)   The duration of the initial Interest Period for each LIBOR Loan
shall be as specified in the applicable Notice of Borrowing. Borrower shall
elect the duration of each subsequent Interest Period applicable to such LIBOR
Loan and the interest rate to be applicable during such subsequent Interest
Period (and Borrower shall have the option (i) in the case of any Base Rate
Loan, to elect that such Loan become a LIBOR Loan and the Interest Period to be
applicable thereto, and (ii) in the case of any LIBOR Loan, to elect that such
Loan become a Base Rate Loan), by giving notice of such election to Lender (an
“Interest Rate Selection Notice”) by 10:00 a.m. (St. Louis time) on the Business
Day of, in the case of the election of the Adjusted Base Rate, and by 10:00 a.m.
(St. Louis time) at least three (3) LIBOR Banking Days before, in the case of
the election of the LIBOR Rate, the end of the immediately preceding Interest
Period applicable thereto, if any; provided, however, that notwithstanding the
foregoing, in addition to and without limiting the rights and remedies of Lender
under Section 6 of this Agreement, so long as any Default or Event of Default
under this Agreement has occurred and is continuing, Borrower shall not be
permitted to renew any LIBOR Loan as a LIBOR Loan or to convert any Base Rate
Loan into a LIBOR Loan. If Lender does not receive an Interest Rate Selection
Notice within the applicable time limits specified herein, Borrower shall be
deemed to have elected to pay such Loan in whole pursuant to Section 2.08 on the
last day of the current Interest Period with respect thereto and to reborrow the
principal amount of such Loan on such date as a Base Rate Loan.
 
         (f)   Borrower may not have outstanding and Lender shall not be
obligated to make more than six (6) LIBOR Loans at any one time.
 
           2.05.   Interest Rates and Interest Payments.
 
         (a)   So long as no Event of Default has occurred and is continuing,
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof for each day until paid at an annual rate equal to the Adjusted Base
Rate. So long as any Event of Default has occurred and is continuing, each Base
Rate Loan shall bear interest on the outstanding principal amount thereof for
each until it is paid, at an annual rate equal to Five Percent (5%) over and
above the Adjusted Base Rate. Such interest shall be payable monthly in arrears
on the last day of each calendar month commencing October 31, 2009 and at the
maturity of the Note (whether by reason of acceleration or otherwise). From and
after the maturity of the Note, whether by reason of acceleration or otherwise,
each Base Rate Loan shall bear interest, payable on demand, for each day until
paid at an annual rate equal to Five Percent (5%) over and above the Adjusted
Base Rate.
 

 
8
 
 



 
         (b)   So long as no Event of Default has occurred and is continuing,
each LIBOR Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period applicable thereto at an annual rate equal to the LIBOR
Rate. So long as any Event of Default has occurred and is continuing, each LIBOR
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at an annual rate equal to Five Percent (5%)
over and above the LIBOR Rate. Such interest shall be payable for each Interest
Period on the last day thereof, unless the duration of such Interest Period
exceeds three (3) months, in which case such interest shall be payable on the
last day of each three (3) month period during such Interest Period and on the
last day of such Interest Period, and at the maturity of the Note (whether by
reason of acceleration or otherwise). From and after the maturity of the Note,
whether by reason of acceleration or otherwise, each LIBOR Loan shall bear
interest, payable on demand, for each day until paid, at an annual rate equal to
Five Percent (5%) over and above the higher of (i) the LIBOR Rate applicable to
such LIBOR Loan for the immediately preceding Interest Period or (ii) the
Adjusted Base Rate.
 
         (c)   Lender shall determine each interest rate applicable to the Base
Rate Loans and LIBOR Loans hereunder and its determination thereof shall be
conclusive in the absence of manifest error.
 
           2.06.    Computation of Interest. Interest on Base Rate Loans
hereunder shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Interest on LIBOR Loans shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed, calculated as to each
Interest Period from and including the first day thereof to but excluding the
last day thereof.
 
           2.07.   Fees.
 
         (a)   Contemporaneously with the execution of this Agreement, Borrower
shall pay Lender a nonrefundable upfront fee in the amount set forth in the fee
letter provided by Lender to Borrower.
 
         (b)   Borrower shall pay to Lender a utilization fee of 37.5/100
Percent (0.375%) per annum times the Total Revolving Credit Outstandings on each
day that the Total Revolving Credit Outstandings exceed Thirty-Three Percent
(33%) of the actual daily amount of the Lender’s Revolving Credit Commitment
then in effect (or, if terminated, in effect immediately prior to such
termination).  The utilization fee shall be due and payable quarterly in arrears
on each March 31, June 30, September 30 and December 31, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Revolving Credit Period (and, if applicable, thereafter on demand).  The
utilization fee shall be calculated quarterly in arrears.  The utilization fee
shall accrue at all times that the Total Revolving Credit Outstanding exceeds
Thirty-Three Percent (33%) of Lender’s Revolving Credit Commitment.
 
         (c)   At all times from and including the date of this Agreement to but
excluding the last day of the Revolving Credit Period, Borrower shall pay a
nonrefundable commitment fee on the unused portion of Lender’s Revolving Credit
Commitment (determined by subtracting the Total Revolving Credit Outstandings
from the amount of Lender’s Revolving Credit Commitment) at a percentage rate
equal to the Applicable Commitment Fee Rate. Said commitment fee shall be
(i) calculated on a daily basis, (ii) payable quarterly in arrears on each
June 30, September 30, December 31, and March 31 during the Revolving Credit
Period commencing December 31, 2009, and on the last day of the Revolving Credit
Period and (iii) calculated on an actual day, 360-day year basis.
 

 
9
 
 



 
           2.08.   Prepayments.
 
         (a)   Borrower may, upon notice to Lender specifying that it is paying
any Base Rate Loan, pay without penalty or premium the Base Rate Loan in whole
at any time or in part from time to time, by paying the principal amount to be
paid, provided that partial prepayments shall be in an aggregate amount of at
least $1,000,000.00 or any larger multiple of $500,000.00.
 
         (b)   Borrower may, upon at least three (3) LIBOR Banking Day’s
irrevocable prior written notice to Lender, prepay all at any time or any
portion from time to time of the unpaid principal balance of any LIBOR Loan
prior to maturity provided that: (i) contemporaneously with each such
prepayment, Borrower shall pay (A) all accrued and unpaid interest on the
portion of the LIBOR Loan being prepaid to and including the date of prepayment
and (B) the funding losses and other amounts, if any, required under Section
2.10; (ii) partial prepayments shall be in an aggregate amount of at least
$2,000,000.00 or any larger multiple of $1,000,000.00; and (iii) in no event may
Borrower make any prepayment on any LIBOR Loan that results in the remaining
LIBOR Loans with respect to which a given Interest Period applies being greater
than $0.00 but less than $1,000,000.00.
 
           2.09.   General Provisions as to Payments. Borrower shall make each
payment of principal of, and interest on, the Loan and of fees and all other
amounts payable by Borrower under this Agreement, not later than 12:00 noon (St.
Louis time) on the date when due and payable in Federal or other funds
immediately available in St. Louis, Missouri, to Lender at its address referred
to in Section 7.05. All payments received by Lender after 12:00 noon (St. Louis
time) shall be deemed to have been received by Lender on the next succeeding
Business Day. Whenever any payment of principal of, or interest on, the Loan or
of fees shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next succeeding Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon, at the then applicable rate, shall be payable for such extended time.
 
           2.10.    Funding Losses. Notwithstanding any provision contained in
this Agreement to the contrary, if (a) Borrower shall make any payment of
principal with respect to any LIBOR Loan on any day other than the last day of
the Interest Period applicable thereto, whether as a result of a scheduled
payment, a voluntary prepayment, a mandatory prepayment, maturity, acceleration
or otherwise or (b) any LIBOR Loan is converted to a Base Rate Loan pursuant to
Section 2.04, Section 2.11 or Section 2.12 on any day other than the last day of
the Interest Period applicable thereto, then, contemporaneously with each such
payment or conversion, Borrower shall reimburse Lender on demand for any for any
loss, cost or expense incurred by Lender as a result of the prepayment,
including, without limitation, any losses incurred in obtaining, terminating,
liquidating, or employing deposits from third parties, but excluding any loss of
the Applicable LIBOR Margin for the period after any such prepayment; provided,
however, that Lender shall have delivered to Borrower a certificate as to the
amount of such losses and expenses, which certificate shall be conclusive in the
absence of manifest error.  Borrower shall also pay any customary administrative
fees charged by Lender in connection with the foregoing.  For purposes of this
paragraph, Lender shall be deemed to have funded each LIBOR Loan by a matching
deposit or other borrowing in the applicable interbank market, whether or not
such LIBOR Loan was in fact so funded.
 

 
10
 
 



 
           2.11.   Basis for Determining Interest Rate Inadequate or Unfair. If
with respect to any Interest Period: (a) deposits in U.S. Dollars (in the
applicable amounts) are not being offered to Lender in the relevant market for
such Interest Period, or (b) Lender determines in good faith that the LIBOR Rate
as determined pursuant to the definition thereof will not adequately and fairly
reflect the cost to Lender of maintaining or funding the LIBOR Loans for such
Interest Period, Lender shall forthwith give notice thereof to Borrower
whereupon until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, (i) the LIBOR Rate shall not be available to
Borrower as an interest rate option on any portion of the Loan and (ii) all of
the then outstanding LIBOR Loans shall automatically convert to Base Rate Loans
on the last day of the then current Interest Period applicable to each such
LIBOR Loan. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion together with
any funding losses and other amounts due under Section 2.10.
 
           2.12.  Illegality. If, after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental or
regulatory authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) of any such
governmental or regulatory authority, central bank or comparable agency (a
“Regulatory Change”) shall make it unlawful or impossible for Lender to make,
maintain or fund its LIBOR Loans to Borrower, Lender shall forthwith give notice
thereof to Borrower. Upon receipt of such notice, Borrower shall convert all of
its then outstanding LIBOR Loans on either (a) the last day of the then current
Interest Period applicable to such LIBOR Loan if Lender may lawfully continue to
maintain and fund such LIBOR Loan to such day or (b) immediately if Lender may
not lawfully continue to fund and maintain such LIBOR Loan to such day, to a
Base Rate Loan in an equal principal amount. Interest accrued on each such LIBOR
Loan prior to any such conversion shall be due and payable on the date of such
conversion together with any funding losses and other amounts due under
Section 2.10.
 
           2.13.   Increased Cost.
 
         (a)   If (i) Regulation D or (ii) a Regulatory Change: (A) shall
subject Lender to any tax, duty or other charge with respect to the LIBOR Loans,
the Note or its obligation to make LIBOR Loans, or shall change the basis of
taxation of payments to Lender of the principal of or interest on its LIBOR
Loans or any other amounts due under this Agreement in respect of its LIBOR
Loans or its obligation to make LIBOR Loans (except for taxes on or changes in
the rate of tax on the overall net income of Lender); or (B) shall impose,
modify or deem applicable any reserve (including, without limitation, any
reserve imposed by the Board of Governors of the Federal Reserve System),
special deposit, capital or similar requirement against assets of, deposits with
or for the account of, or credit extended or committed to be extended by, Lender
or shall, with respect to Lender impose, modify or deem applicable any other
condition affecting Lender’s LIBOR Loans, the Note or Lender’s obligation to
make LIBOR Loans; and the result of any of the foregoing is to increase the cost
to (or in the case of Regulation D, to impose a cost on or increase the cost to)
Lender of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by Lender under this Agreement or under its Note with
respect thereto, by an amount deemed by Lender to be material, and if Lender is
not otherwise fully compensated for such increase in cost or reduction in amount
received or receivable by virtue of the inclusion of the reference to “Reserve
Percentage” in the calculation of the LIBOR Rate, then upon notice by Lender to
Borrower, which notice shall set forth Lender’s supporting calculations and the
details of the Regulatory Change, Borrower shall pay Lender, as additional
interest, such additional amount or amounts as will compensate Lender for such
increased cost or reduction. The determination by Lender under this Section of
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount or amounts, Lender
may use any reasonable averaging and attribution methods.
 

 
11
 
 



 
         (b)   If Lender demands compensation under Section 2.13(a) above,
Borrower may at any time, upon at least three (3) LIBOR Banking Day’s prior
notice to Lender, convert its then outstanding LIBOR Loans to Base Rate Loans in
an equal principal amount. Interest accrued on each such LIBOR Loan prior to any
such conversion shall be due and payable on the date of such conversion together
with any funding losses and other amounts due under Section 2.10 and this
Section 2.13.
 
           2.14.   Base Rate Loans Substituted for Affected LIBOR Loans. If
notice has been given by Lender pursuant to Sections 2.11 or 2.12 requiring
LIBOR Loans to be repaid or converted to Base Rate Loans, then, unless and until
Lender notifies Borrower that the circumstances giving rise to such repayment or
conversion no longer apply, any portion of the Loans that would otherwise be
made by Lender to Borrower as LIBOR Loans shall be made instead as Base Rate
Loans. Lender shall promptly notify Borrower if and when the circumstances
giving rise to such repayment no longer apply.
 
           2.15.   Capital Adequacy.  If, after the date of this Agreement,
Lender shall have determined in good faith that a Regulatory Change has occurred
which has or will have the effect of reducing the rate of return on Lender’s
capital in respect of its obligations hereunder to a level below that which
Lender could have achieved but for such adoption, change or compliance (taking
into consideration Lender’s policies with respect to capital adequacy), then
from time to time Borrower shall pay to Lender upon demand such additional
amount or amounts as will compensate Lender for such reduction. All
determinations made in good faith by Lender of the additional amount or amounts
required to compensate it in respect of the foregoing shall be conclusive in the
absence of manifest error. In determining such amount or amounts, Lender may use
any reasonable averaging and attribution methods.
 
           2.16.  Survival of Indemnities. All indemnities and all provisions
relating to reimbursement to Lender of amounts sufficient to protect the yield
to Lender with respect to the Loan, including, without limitation,
Sections 2.10, 2.13 and 2.15 hereof, shall survive the payment of the Note and
the other Borrower’s Obligations and the expiration or termination of this
Agreement. Notwithstanding the foregoing, if Lender fails to notify Borrower of
any event that will entitle Lender to compensation pursuant to Sections 2.10,
2.13 and/or 2.15 within one hundred eighty (180) days after Lender obtains
knowledge of such event, then Lender shall not be entitled to any compensation
from Borrower for any loss, expense, increased cost and/or reduction of return
arising from such event.
 
           2.17.   Discretion of Lender as to Manner of Funding. Notwithstanding
any provision contained in this Agreement to the contrary, Lender shall be
entitled to fund and maintain its funding of all or any part of its LIBOR Loans
in any manner it elects, it being understood, however, that for purposes of this
Agreement all determinations hereunder (including, without limitation, the
determination of Lender’s funding losses and expenses under Section 2.10) shall
be made as if Lender had actually funded and maintained each LIBOR Loan through
the purchase of deposits having a maturity corresponding to the maturity of the
applicable Interest Period relating to the applicable LIBOR Loan and bearing an
interest rate equal to the applicable LIBOR Base Rate.
 

 
12
 
 



 
           2.18.   Letters of Credit.
 
         (a)   Subject to the terms and conditions of this Agreement and so long
as no Default or Event of Default has occurred and is continuing, during the
Revolving Credit Period, Lender agrees to issue irrevocable commercial and/or
standby letters of credit for the account of Borrower and/or any Subsidiary
(individually, a “Letter of Credit”, and collectively, “Letters of Credit”) in
an amount and for the term specifically requested by Borrower by notice in
writing to Lender at least three (3) Business Days prior to the requested
issuance thereof; provided, however, that: (i) Borrower shall have executed and
delivered to Lender a Letter of Credit Application with respect to such Letter
of Credit; (ii) the term of any such Letter of Credit shall not extend beyond
the date one (1) year after the date of issuance thereof; (iii) any Letter of
Credit may only be utilized to guaranty the payment of obligations of Borrower
or a Subsidiary to third parties; (iv) Total Revolving Credit Outstandings shall
not as of any date exceed Lender’s Revolving Credit Commitment; (v) the sum of
the aggregate undrawn face amount of all outstanding Letters of Credit plus all
unreimbursed drawings with respect thereto shall not as of any date exceed Forty
Million Dollars ($40,000,000.00); and (vi) the text of any such Letter of Credit
is provided to Lender no less than three (3) Business Days prior to the
requested issuance date, which text must be acceptable to Lender in its sole and
absolute discretion.
 
         (b)   The payment of drafts under each Letter of Credit shall be made
in accordance with the terms thereof and, in that connection, Lender shall be
entitled to honor any drafts and accept any documents presented to it by the
beneficiary of such Letter of Credit in accordance with the terms of such Letter
of Credit and the related Letter of Credit Application and believed in good
faith by Lender to be genuine. Lender shall not have any duty to inquire as to
the accuracy or authenticity of any draft or other drawing document that may be
presented to it other than the duties contemplated by the applicable Letter of
Credit Application.
 
         (c)   In the event of any payment by Lender of a draft presented under
a Letter of Credit, Borrower agrees to pay to Lender in immediately available
funds at the time of such drawing an amount equal to the sum of such drawing
plus the negotiation, processing and other fees related thereto, as may be
agreed between Lender and Borrower from time to time. Borrower hereby authorizes
Lender to charge or cause to be charged one or more of Borrower’s deposit
accounts at Lender to the extent there are balances of immediately available
funds therein, in an aggregate amount equal to the sum of such drawing plus the
negotiation, processing and other fees related thereto as may be agreed between
Lender and Borrower from time to time, and Borrower agrees to pay the amount of
any such drawing (and/or Lender’s customary negotiation, processing and other
fees related thereto) not so charged prior to the close of business of Lender on
the day of such drawing. In the event any payment under a Letter of Credit is
made by Lender prior to receipt of payment from Borrower, such payment by Lender
shall constitute a request by Borrower for a Base Rate Loan under Sections 2.01
and 2.02 above (and Lender will make such Base Rate Loan to Borrower regardless
of whether any Default or Event of Default under this Agreement has occurred and
is continuing and regardless of whether such Base Rate Loan would otherwise be
permitted under the requirements of this Agreement) and the proceeds of such
Base Rate Loan shall be paid directly to Lender and applied by Lender to the
payment of any amounts owed by Borrower to Lender under this Section 2.18.
 
         (d)   Borrower hereby further agrees to pay to the order of Lender with
respect to each Letter of Credit: (i) a nonrefundable commitment fee at an
annual rate equal to the Applicable LIBOR Margin (calculated on an actual day,
360-day year basis) on the face amount (taking into account any scheduled
increases or decreases therein during the period in question) of each Letter of
Credit, due and payable quarterly, in arrears, on the last day of each calendar
quarter; and (ii) a nonrefundable issuance fee, a nonrefundable negotiation fee
and such other fees as may be charged by Lender from time to time in accordance
with Lender’s published schedule of fees in effect from time to time, which fees
shall be due and payable on demand by Lender.
 

 
13
 
 



 
         (e)   Notwithstanding any provision contained in this Agreement to the
contrary, if any Letters of Credit remain outstanding five Business Days prior
to the last day of the Revolving Credit Period, or, at Lender’s option, upon and
during the continuance of an Event of Default, Borrower shall, on or before
12:00 noon (St. Louis time) on the last day of the Revolving Credit Period or,
following an Event of Default, upon Lender’s demand, (i) surrender the originals
of the applicable Letter(s) of Credit to Lender for cancellation, or
(ii) provide Lender with cash collateral (or other collateral acceptable to
Lender in its sole and absolute discretion) in an amount at least equal to 105%
of the aggregate undrawn face amount of all outstanding Letter(s) of Credit plus
all unreimbursed drawings with respect thereto, and execute and deliver to
Lender such agreements as Lender may require to grant Lender a first priority
perfected security interest in such cash or other collateral. Any such cash
collateral received by Lender pursuant to this Section 2.18(e) shall be held by
Lender in a separate account at Lender appropriately designated as a cash
collateral account in relation to this Agreement and the Letters of Credit and
retained by Lender as collateral security for the payment of Borrower’s
Obligations. Cash amounts delivered to Lender pursuant to the foregoing
requirements of this Section 2.18(e) shall be invested, at the request and for
the account of Borrower in investments of a type and nature and with a term
acceptable to Lender. Such amounts, including in the case of cash amounts
invested in the manner set forth above, may be applied to reimburse Lender for
drawings or payments under or pursuant to such Letters of Credit which Lender
has paid, or if no such reimbursement is required to the payment of such of the
other Borrower’s Obligations as Lender shall determine. Any amounts remaining in
any cash collateral account established pursuant to this Section 2.18(e) after
the payment in full of all of the Borrower’s Obligations and the expiration or
cancellation of all of the Letters of Credit shall be returned to Borrower
(after deduction of Lender’s reasonable expenses, if any).
 
         (f)   The issuance of any Letter of Credit and any amendment to a
Letter of Credit is subject to Lender’s written approval and must be in form and
content satisfactory to Lender and must not be in favor of a beneficiary
unacceptable to Lender because of any legal, governmental, regulatory or
compliance requirement or restriction.
 
           2.19.   Taxes.
 
         (a)   Any and all payments by Borrower to or for the account of Lender
under any Transaction Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of Lender, taxes imposed on or measured
by its net income, and franchise taxes imposed on it, by the jurisdiction under
the laws of which Lender is organized or any political subdivision thereof (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable under any Transaction Document to Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.19(a)) Lender receives an amount equal to the sum it would have
received had no such deduction of Taxes been made, (ii) Borrower shall make such
deductions, (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and
(iv) Borrower shall furnish to Lender the original or a certified copy of a
receipt evidencing payment thereof.
 
         (b)   In addition, Borrower agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made under any of the Transaction
Documents or from the execution or delivery of, or otherwise with respect to,
any of the Transaction Documents (hereinafter referred to as “Other Taxes”).
 

 
14
 
 



 
         (c)   Borrower agrees to indemnify Lender for the full amount of Taxes
or Other Taxes, respectively (including, without limitation, any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 2.19), paid by Lender and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within fifteen (15) days from the date Lender makes demand
therefor, accompanied by a certificate of Lender setting forth in reasonable
detail its computation of the amount or amounts to be paid to it hereunder.
 
         (d)   The provisions of this Section 2.19 shall survive any expiration
or termination of this Agreement and the payment of the Note and the other
Borrower’s Obligations.
 
SECTION 3.   PRECONDITIONS TO LOANS AND LETTERS OF CREDIT.
 
           3.01.   Initial Loan. Notwithstanding any provision contained in this
Agreement to the contrary, Lender shall have no obligation to make the initial
Loan or issue the initial Letter of Credit under this Agreement unless Lender
shall have first received:
 
         (a)   this Agreement and the Note, each duly executed by Borrower;
 
         (b)   the Guaranty, duly executed by Laclede Energy;
 
         (c)   a copy of resolutions (including an incumbency certificate) of
the Board of Directors of Borrower, duly adopted, which authorize the execution,
delivery and performance of this Agreement, the Note and the other Transaction
Documents, certified by the Secretary of Borrower;
 
         (d)   a copy of resolutions of the Board of Directors (including an
incumbency certificate) of Laclede Energy, duly adopted, which authorize the
execution, delivery and performance of its Guaranty, certified by the Secretary
of Laclede Energy;
 
         (e)   copies of the Articles of Incorporation of Borrower and Laclede
Energy including any amendments thereto, certified by the Secretary of State of
the states of their respective incorporations;
 
         (f)   copies of the Bylaws of Borrower and Laclede Energy including any
amendments thereto, certified by the Secretaries of Borrower and Laclede Energy;
 
         (g)   certificates of corporate good standing of Borrower and Laclede
Energy issued by the Secretary of State of the states of their respective
incorporations;
 
         (h)   an opinion of the counsel of Borrower and Laclede Energy, in form
and substance satisfactory to Lender and Lender’s counsel;
 
         (i)   UCC search results from the Missouri Secretary of State for
Borrower and Laclede Energy;
 
         (j)   copies of all financial statements and other exhibits and
schedules required by this Agreement and the other Transaction Documents;
 
         (k)   a letter of direction from Borrower with respect to the
disbursement of the proceeds of the initial Loan under this Agreement;
 
         (l)   payment of all fees and other amounts due and owing to Lender,
including without limitation payment of all accrued and unpaid expenses incurred
by Lender as required under Section 7.03;
 

 
15
 
 



 
         (m)   the other documents, deliveries, payments described on the
Closing Checklist attached hereto and incorporated herein as Exhibit B; and
 
         (n)   such other agreements, documents, instruments and certificates as
Lender may reasonably request.
 
           3.02.  All Loans and Letters of Credit. Notwithstanding any provision
contained in this Agreement to the contrary, Lender shall have no obligation to
make any Loan or issue any Letter of Credit under this Agreement unless:
 
         (a)   Lender shall have received a Notice of Borrowing for such Loan as
required by Section 2.02(a), or a Letter of Credit Application as required under
Section 2.18(a);
 
         (b)   both immediately before and immediately after giving effect to
such Loan or Letter of Credit, no Default or Event of Default shall have
occurred and be continuing; and
 
         (c)   all of the representations and warranties made by Borrower in
this Agreement and/or in any other Transaction Document shall be true and
correct in all material respects on and as of the date of such Loan as if made
or such Letter of Credit is issued on and as of the date of such Loan or Letter
of Credit (and for purposes of this Section 3.02(c), the representations and
warranties made by Borrower in Section 4.04 shall be deemed to refer to the most
recent financial statements of Borrower delivered to Lender pursuant to Section
5.01(a)).
 
Each request for a Loan or Letter of Credit by Borrower under this Agreement
shall be deemed to be a representation and warranty by Borrower on the date of
such Loan or Letter of Credit as to the facts specified in clauses (b), and
(c) of this Section 3.02.
 
           3.03.   Compliance with Laws.  Lender shall have no obligation to
make any advance to Borrower except in compliance with all applicable laws and
regulations and Borrower shall fully cooperate with Lender in complying with all
such applicable laws and regulations.
 
SECTION 4.     REPRESENTATIONS AND WARRANTIES.
 
When Borrower signs this Agreement, and until Lender is repaid in full, Borrower
makes the following representations and warranties, which shall be true and
correct at all times while this Agreement remains in effect or any of the
Borrower’s Obligations are outstanding:
 
           4.01.  Corporate Existence and Power. Each Loan Party: (a) is duly
incorporated, validly existing and in good standing under the laws of the state
of its organization; (b) has all requisite corporate powers required to carry on
its business as now conducted; (c) has all requisite governmental and regulatory
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except such licenses, authorizations, consents and
approvals the failure to have could not reasonably be expected to have a
Material Adverse Effect; and (d) is qualified to transact business as a foreign
corporation in, and is in good standing under the laws of, all states in which
it is required by applicable law to maintain such qualification and good
standing except for those states in which the failure to qualify or maintain
good standing could not reasonably be expected to have a Material Adverse
Effect.
 
           4.02.  Corporate Authorization. The execution, delivery and
performance by each Loan Party of this Agreement and the Note, and the other
Transaction Documents to which it is a party are within the corporate powers of
such Loan Party and have been duly authorized by all necessary corporate and
other action on the part of such Loan Party.
 

 
16
 
 



 
           4.03.     Binding Effect. This Agreement, the Note and the other
Transaction Documents to which a Loan Party is a party have been duly executed
and delivered by such Loan Party, respectively, and constitute the legal, valid
and binding obligations of such Loan Party enforceable against such Loan Party
in accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
           4.04.   Financial Statements. Borrower has furnished Lender with the
consolidated balance sheets and statements of income, retained earnings and cash
flows of Borrower and its Subsidiaries as of and for the fiscal year of Borrower
ended September 30, 2008, all certified by Borrower’s independent certified
public accountants, which financial statements have been prepared in accordance
with GAAP consistently applied for all periods ending September 30,
2008.  Borrower further represents and warrants to Lender that (a) said balance
sheets and their accompanying notes (if any) fairly present the condition of
Borrower and its Subsidiaries as of the dates thereof, (b) there has been no
change in the condition or operation, financial or otherwise, of Borrower and
its Subsidiaries taken as a whole since September 30, 2008, except as disclosed
in Borrower’s filings with the Securities and Exchange Commission since such
date, that could reasonably be expected to have a Material Adverse Effect, and
(c) neither Borrower nor any of its Subsidiaries had any direct or Contingent
Liabilities which were not disclosed on said financial statements or the notes
thereto (to the extent such disclosure is required by GAAP).
 
           4.05.   Compliance With Other Instruments; None Burdensome. None of
the execution and delivery by any Loan Party of the Transaction Documents to
which it is a party, the performance by a Loan Party of its obligations under
the Transaction Documents to which it is a party, or the borrowing and/or
repayment of the Loan by Borrower under this Agreement will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in any violation of, any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on any Loan Party, any of
the provisions of the Charter Documents of any Loan Party or any of the
provisions of any indenture, agreement, document, instrument or undertaking to
which any Loan Party is a party or subject, or by which any Loan Party or any
property or assets of any Loan Party is bound, or result in the creation or
imposition of any security interest, lien or encumbrance on any of the property
or assets of any Loan Party pursuant to the terms of any such indenture,
agreement, document, instrument or undertaking. No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any governmental, regulatory, administrative or public
body, instrumentality, authority, agency or official, or any subdivision
thereof, or any other Person is required to authorize, or is required in
connection with, (a) the execution, delivery or performance by any Loan Party
of, or the legality, validity, binding effect or enforceability of, any of the
Transaction Documents to which such Loan Party is a party, or (b) the borrowing
and/or repayment of the Loan by Borrower under this Agreement.
 
           4.06.   Regulation U. Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
The Board of Governors of the Federal Reserve System, as amended) and no part of
the proceeds of the Loan will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately (a) to purchase or carry margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock, or to refund or repay indebtedness originally incurred for such
purpose or (b) for any purpose that entails a violation of, or which is
inconsistent with, the provisions of any of the Regulations of The Board of
Governors of the Federal Reserve System, including, without limitation,
Regulations U, T or X thereof, as amended. If requested by Lender, Borrower
shall furnish to Lender a statement in conformity with the requirements of
Federal Reserve Form U-1 referred to in Regulation U.
 

 
17
 
 



 
           4.07.   Investment Company Act of 1940; Public Utility Holding
Company Act of 2005. Borrower is not an “investment company” as that term is
defined in, and is not otherwise subject to regulation under, the Investment
Company Act of 1940, as amended. Borrower is a holding company for which
compliance with the accounting, record retention and reporting sections of the
Public Utility Holding Company Act of 2005 has been waived.
 
           4.08.   No Default. No Default or Event of Default under this
Agreement has occurred and is continuing. There is no existing default or event
of default under or with respect to any indenture, contract, agreement, lease or
other instrument to which Borrower is a party or by which any property or assets
of any Loan Party is bound or affected, a default under which could reasonably
be expected to have a Material Adverse Effect. Each Loan Party has been and is
in full compliance with and in good standing with respect to all governmental
permits, licenses, certificates, consents and franchises necessary to continue
to conduct its business as previously conducted by it and to own or lease and
operate its properties and assets as now owned or leased by it, the failure to
have or noncompliance with which could reasonably be expected to have a Material
Adverse Effect. No Loan Party is in violation of any applicable statute, law,
rule, regulation or ordinance of the United States of America, of any state,
city, town, municipality, county or of any other jurisdiction, or of any agency
thereof, a violation of which could reasonably be expected to have a Material
Adverse Effect.
 
           4.09.   Lawsuits.  As of the date of this Agreement, except as
disclosed on Schedule 4.09 hereto, there is no lawsuit, claim or other dispute
pending or threatened against any Loan Party which, if lost, could reasonably be
expected to have a Material Adverse Effect.
 
           4.10.   Tax Matters.  Borrower and any consolidated group to which
Borrower is a party has timely filed all tax returns and reports required by law
to have been filed by it and has paid all Taxes due and payable with respect to
such returns, except any such Taxes which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books, are insured against or bonded
over to the satisfaction of Lender.  There is no controversy or objection
pending, or to the knowledge of Borrower, threatened in respect of any tax
returns of Borrower.  Borrower has made adequate reserves on its books and
records in accordance with GAAP for all Taxes that have accrued but which are
not yet due and payable.
 
           4.11.   Insurance.  The Borrower maintains with financially sound and
reputable insurance companies insurance on all of its property in such amounts,
subject to such deductibles and self-insurance retentions, and covering such
risks as are consistent with sound business practice.
 
SECTION 5.     COVENANTS.
 
           5.01.   Covenants of Borrower. Borrower covenants and agrees that, so
long as any of the Borrower’s Obligations remain unpaid:
 

 
18
 
 



 
         (a)   Information. Borrower will make available, deliver, or cause to
be delivered to Lender the following financial information and statements, in
form and content acceptable to Lender, and such additional information as
reasonably requested by Lender from time to time.
 
(i)   within one hundred twenty (120) days after the end of each fiscal year of
Borrower the consolidated balance sheet of Borrower and its Subsidiaries as of
the end of such fiscal year and the related consolidated statements of income,
retained earnings and cash flows for such fiscal year, setting forth in each
case, in comparative form, the figures for the previous fiscal year, all such
financial statements to be prepared in accordance with GAAP consistently applied
and reported on by and accompanied by the unqualified opinion of independent
certified public accountants selected by Borrower and reasonably acceptable to
Lender; provided, however, that delivery to Lender of the Annual Report on Form
10-K of Borrower for such fiscal year filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this
Section 5.01(a)(i);
 
(ii)   within one hundred twenty (120) days after the end of each fiscal year of
Guarantors the consolidated balance sheets of Guarantors and their Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income, retained earnings and cash flows for such fiscal year, setting forth in
each case, in comparative form, the figures for the previous fiscal year, all
such financial statements to be prepared internally by Guarantors in accordance
with GAAP consistently applied;
 
(iii)   within fifty (50) days after the end of the first three (3) fiscal
quarters of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidated statements of income, retained earnings and cash flows for
such fiscal quarter and for the portion of Borrower’s fiscal year ended at the
end of such fiscal quarter, setting forth in each case in comparative form, the
figures for the corresponding fiscal quarter and the corresponding portion of
Borrower’s previous fiscal year, all in reasonable detail and satisfactory in
form to Lender and certified (subject to normal year-end adjustments and absence
of footnote disclosures) as to fairness of presentation, consistency and
compliance with GAAP by the chief financial officer of Borrower; provided,
however, that delivery to Lender of copies of the Quarterly Report on Form 10-Q
of Borrower for such fiscal quarter filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section
5.01(a)(iii);
 
(iv)   within the time frames outlined in Sections 5.01(a)(i) and 5.01(a)(iii),
a certificate of an authorized officer of Borrower in the form attached hereto
as Exhibit C and incorporated herein by reference (A) stating whether there
exists on the date of such certificate any Default or Event of Default and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which Borrower is taking or proposes to take with respect
thereto, (B) certifying that all of the representations and warranties made by
Borrower in this Agreement and/or in any other Transaction Document are true and
correct in all material respects on and as of the date of such certificate as if
made on and as of the date of such certificate, and (C) setting forth the
Consolidated Capitalization Ratio for the relevant reporting period;
 
(v)   with reasonable promptness, such further information regarding the
business, affairs and financial condition of Borrower as Lender may from time to
time reasonably request; and
 
(vi)   upon the request of Lender, to deliver to Lender a copy of each insurance
policy of Borrower, or, if permitted by Lender, a certificate of insurance
listing all insurance in force with respect to Borrower.
 

 
19
 
 



 
         (b)   Corporate Existence. Borrower will do all things necessary to
(i) preserve and keep in full force and effect at all times its corporate
existence and all permits, licenses, franchises and other rights material to its
business and (ii) be duly qualified to do business and be in good standing in
all jurisdictions where the nature of its business or its ownership of property
or assets requires such qualification except for those jurisdictions in which
the failure to qualify or be in good standing could not reasonably be expected
to have a Material Adverse Effect.
 
         (c)   Compliance with Laws, Regulations, Etc. Borrower will comply with
any and all laws, ordinances and governmental and regulatory rules and
regulations to which Borrower is subject and obtain any and all licenses,
permits, franchises and other governmental and regulatory authorizations
necessary to the ownership of its properties or assets or to the conduct of its
business, which violation or failure to obtain could reasonably be expected to
have a Material Adverse Effect.
 
         (d)   Further Assurances. Borrower will execute and deliver to Lender,
at any time and from time to time, any and all further agreements, documents and
instruments, and take any and all further actions which may be required under
applicable law, or which Lender may from time to time reasonably request, in
order to effectuate the transactions contemplated by this Agreement and the
other Transaction Documents.
 
         (e)   Consolidation or Merger. Borrower will not directly or indirectly
merge or consolidate with or into any other Person.
 
         (f)   Stock and Assets of Borrower and Subsidiaries. Unless the prior
written consent of Lender is obtained which such consent shall not be
unreasonably withheld (in Lender’s commercially reasonable judgment) or
unreasonably delayed, Borrower will not create, incur or assume or suffer to be
incurred or to exist any security interest, lien or encumbrance on any assets of
Borrower (other than Permitted Liens on the assets of Borrower), the common
stock of LGC, Laclede Energy, or any other Subsidiary, or on the inventory or
accounts receivable of LGC.  “Permitted Liens” shall mean:
 
(i)   Liens and security interests in favor of Lender.
 
(ii)   Liens for taxes not yet due.
 
(iii)   Liens outstanding on the date of this Agreement as disclosed in Schedule
5.01(f)(iii) attached hereto.
 
(iv)   Additional purchase money security interests in assets acquired after the
date of this Agreement, if the total principal amount of debts secured by such
liens does not exceed Five Million Dollars ($5,000,000.00) at any one time.
 

 
20
 
 



 
         (g)   Sale of Property. Borrower will not, and will not cause or permit
any Subsidiary to, (i) sell, assign, lease, transfer, abandon or otherwise
dispose of any of its property (including, without limitation, any shares of
capital stock or other equity interests of a Subsidiary owned by Borrower or
another Subsidiary) or (ii) issue, sell or otherwise dispose of any shares of
capital stock or other equity interests of any Subsidiary; provided, however,
that Borrower and each Subsidiary may sell, assign, lease, transfer, abandon or
otherwise dispose of (A) any of its natural gas inventory or past-due accounts
receivable in the ordinary course of business, (B) any of its property to
Borrower or any Subsidiary, provided that, if at any time more than Ten Percent
(10%) of the consolidated assets of Borrower and all of its Subsidiaries are
transferred to a Subsidiary, such Subsidiary shall then execute a guaranty
agreement with respect to Borrower’s Obligations in a form reasonably acceptable
to Lender, (C) any of its property subject to LGC’s Mortgage and Deed of Trust
dated as of February 1, 1945, as heretofore amended and supplemented, as may be
permitted to be sold, assigned, leased, transferred, abandoned or otherwise
disposed of under said Mortgage and Deed of Trust, (D) any of its other property
(whether in one transaction or a series of transactions) so long as the value of
such property sold, assigned, leased, transferred, abandoned or otherwise
disposed of in any fiscal year under this subsection (D) shall not exceed Ten
Percent (10%) of the consolidated assets of Borrower and all of its Subsidiaries
as determined on a consolidated basis as of the last day of the immediately
preceding fiscal year, and (E) any shares of capital stock sold to Borrower by a
Subsidiary; and provided further, however, that nothing in this Agreement shall
limit or restrict Borrower’s or any Subsidiary’s use of financial instruments or
natural gas contracts under their gas supply risk management programs.
 
         (h)   Changes in Nature of Business. Borrower will not, and it will not
cause or permit any Subsidiary to, engage in any business if, as a result, the
general nature of the business that would then be engaged in by Borrower and its
Subsidiaries, considered as a whole, would be substantially changed from the
general nature of the business engaged in by Borrower and its Subsidiaries as of
the date of this Agreement.
 
         (i)   Permitted Investments; Acquisitions. Borrower will not, and it
will not cause or permit any Subsidiary to, directly or indirectly, make any
Investments except for Permitted Investments. Borrower will not, and it will not
cause or permit any Subsidiary to, directly or indirectly, make any Acquisition
the result of which would be to change substantially the general nature of the
business engaged in by Borrower and its Subsidiaries.
 
         (j)   Maximum Consolidated Capitalization Ratio. Borrower will at all
times maintain a Consolidated Capitalization Ratio of not more than Seventy
Percent (70%).
 
         (k)   Subsidiaries. If Borrower creates, forms or acquires any
Subsidiary which owns more than Ten Percent (10%) of the consolidated assets of
Borrower and all of its Subsidiaries on or after the date of this Agreement,
Borrower will, contemporaneously with the creation, formation or acquisition of
such Subsidiary, cause such Subsidiary to execute a guaranty agreement with
respect to Borrower’s Obligations in a form reasonably acceptable to Lender.
 
         (l)   Insurance.  The Borrower will maintain with financially sound and
reputable insurance companies insurance on all its property in such amounts,
subject to such deductibles and self-insurance retentions, and covering such
risks as is consistent with sound business practice.
 
         (m)   Notices to Lender.  Borrower will promptly notify Lender in
writing of:
 
                                  (i)   any lawsuit against any Loan Party that
has or which could reasonably be expected to have a Material Adverse Effect;
 
                                 (ii)   any substantial dispute between any
governmental authority and any Loan Party the outcome which could reasonably be
expected to have a Material Adverse Effect;
 

 
21
 
 



 
                                 (iii)   any Event of Default under this
Agreement, or any event which, with notice or lapse of time or both, would
constitute an Event of Default;
 
                                 (iv)   any change in any Loan Party’s business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the Loans which could reasonably be expected to have a Material
Adverse Effect;
 
                                 (v)   any change in any Loan Party’s name,
legal entity type, state of formation, or chief executive office location.
 
         (n)   Books and Records. The Borrower shall keep and maintain in all
material respects proper books of record and account in which entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities.
 
         (o)   Inspections.  Borrower will allow Lender and its agents to
inspect Borrower’s properties and make copies of books and records at any
reasonable time upon reasonable prior notice from Lender to Borrower.  If any of
Borrower’s properties, books or records are in the possession of a third party,
Borrower authorizes that third party to permit Lender or its agents to have
access to perform inspections and to respond to Lender’s requests for
information concerning such properties, books and records.
 
         (p)   Contingent Liabilities.  Borrower and the Loan Parties shall not
at any time have Contingent Liabilities which, in the aggregate, are in excess
of Fifteen Percent (15%) of Consolidated Net Worth.
 
           5.02.   Use of Proceeds. Borrower covenants and agrees that (a) the
proceeds of the Loan will be used solely for general corporate and working
capital purposes, (b) no part of the proceeds of the Loan will be used in
violation of any applicable law, rule or regulation and (c) no part of the
proceeds of the Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (i) to purchase or carry margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock, or to refund or repay indebtedness originally incurred for such purpose
or (ii) for any purpose which entails a violation of, or which is inconsistent
with, the provisions of any of the Regulations of The Board of Governors of the
Federal Reserve System, including, without limitation, Regulations U, T or X
thereof, as amended.
 
SECTION 6.      EVENTS OF DEFAULT.
 
If any of the following (each of the following herein sometimes called an “Event
of Default”) shall occur and be continuing:
 
           6.01.  Borrower shall fail to pay any of Borrower’s Obligations
constituting interest, fees or other amounts (other than principal due under the
Loan) within ten (10) Business Days after the date the same shall first become
due and payable, whether by reason of demand, maturity, acceleration or
otherwise;
 
           6.02.  Any representation or warranty made by Borrower in this
Agreement, or by any Loan Party in any other Transaction Document or in any
certificate, agreement, instrument or written statement furnished or made or
delivered pursuant hereto or thereto or in connection herewith or therewith,
shall prove to have been untrue or incorrect in any material respect when made
or effected;
 
           6.03.   Borrower shall fail to perform or observe any term, covenant
or provision contained in Section 5.01(e), Section 5.01(j) or Section 5.02;
 

 
22
 
 



 
           6.04.  Borrower shall fail to perform or observe any other term,
covenant or provision contained in this Agreement (other than those specified in
Sections 6.01 or 6.02 above) and any such failure shall remain unremedied for
thirty (30) days after the earlier of (i) written notice of default is given to
Borrower by Lender or (ii) any officer of Borrower obtaining actual knowledge of
such default;
 
           6.05.  This Agreement or any of the other Transaction Documents shall
at any time for any reason (other than termination of this Agreement or such
other Transaction Documents, as the case may be, in accordance with its terms)
cease to be in full force and effect or shall be declared to be null and void by
a court of competent jurisdiction, or if the validity or enforceability thereof
shall be contested or denied by any Loan Party that is a party thereto, or if
the transactions completed hereunder or thereunder shall be contested by any
such Loan Party or if a Loan Party shall deny that it has any further liability
or obligation hereunder or thereunder;
 
           6.06.   A Loan Party or LGC shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership, liquidation or similar law, (ii) consent to the institution of, or
fail to contravene in a timely and appropriate manner, any such proceeding or
the filing of any such petition, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator or similar official of itself or
of a substantial part of its property or assets, (iv) file an answer admitting
the material allegations of a petition filed against itself in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any corporate or other action for the
purpose of effecting any of the foregoing;
 
           6.07.   An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of a Loan Party or LGC, or of a substantial part of the
property or assets of a Loan Party or LGC, under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership, liquidation or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official of Borrower or of a
substantial part of the property or assets of a Loan Party or LGC or (iii) the
winding-up or liquidation of a Loan Party or LGC, and such proceeding or
petition shall continue undismissed for sixty (60) consecutive days or an order
or decree approving or ordering any of the foregoing shall continue unstayed and
in effect for sixty (60) consecutive days;
 
           6.08.   Any Loan Party or LGC shall be declared by Lender to be in
default under or in respect of (i) any other present or future obligation to
Lender, including, without limitation, any other loan, line of credit, revolving
credit, guaranty or letter of credit reimbursement obligation, or (ii) any other
present or future agreement purporting to convey to Lender a security interest
in, or lien or encumbrance upon, any property or assets of any Loan Party or
LGC;
 
           6.09.   Any default occurs under any other agreement any Loan Party
or LGC has with Lender or any affiliate of Lender, after giving effect to any
applicable grace or cure periods; the occurrence of any default or event of
default under or within the meaning of any agreement, document or instrument
evidencing, securing, guaranteeing the payment of or otherwise relating to any
indebtedness of any Loan Party or LGC for borrowed money (other than Borrower’s
Obligations) having an aggregate outstanding principal balance in excess of
$10,000,000.00 that is not cured or waived in writing within any applicable cure
or grace period; or
 
           6.10.   Any Loan Party shall have a judgment in an amount in excess
of $15,000,000.00 entered against it by a court having jurisdiction in the
premises and such judgment shall not be appealed in good faith (and execution of
such judgment stayed during such appeal) or satisfied by such Loan Party within
thirty (30) days after the entry of such judgment;
 

 
23
 
 



 
 
THEN, and in each such event (other than an event described in Sections 6.06 or
6.07), Lender may declare the entire outstanding principal balance of and all
accrued and unpaid interest on the Note and all of the other Borrower’s
Obligations to be forthwith due and payable, whereupon all of the unpaid
principal balance of and all accrued and unpaid interest on the Note and all of
such other Borrower’s Obligations shall become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower, and Lender may exercise any
and all other rights and remedies which it may have under any of the other
Transaction Documents or under applicable law; provided, however, that upon the
occurrence of any event described in Sections 6.06 or 6.07, the entire
outstanding principal balance of and all accrued and unpaid interest on the Note
and all of the other Borrower’s Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower, and
Lender may exercise any and all other rights and remedies which it may have
under any of the other Transaction Documents or under applicable law.
 
SECTION 7.     GENERAL.
 
          7.01.    No Waiver. No failure or delay by Lender in exercising any
right, remedy, power or privilege under this Agreement or under any other
Transaction Document shall operate as a waiver thereof; nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
provided in this Agreement and in the other Transaction Documents are cumulative
and not exclusive of any remedies provided by law. Nothing herein contained
shall in any way affect the right of Lender to exercise any statutory or common
law right of banker’s lien or set-off.
 
           7.02.   Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default, Lender is hereby authorized at any time and
from time to time, without notice to Borrower (any such notice being expressly
waived by Borrower) and to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final, but specifically excluding any trust or segregated accounts) at any time
held by Lender and any and all other indebtedness at any time owing by Lender to
or for the credit or account of Borrower against any and all of Borrower’s
Obligations irrespective of whether or not Lender shall have made any demand
under this Agreement or under any of the other Transaction Documents and
although such obligations may be contingent or unmatured. Lender agrees to
promptly notify Borrower after any such set-off and application made by Lender,
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application or result in any liability to Lender.
The rights of Lender under this Section 7.02 are in addition to any other rights
and remedies (including, without limitation, other rights of set-off) which
Lender may have. Nothing contained in this Agreement or any other Transaction
Document shall impair the right of Lender to exercise any right of set-off or
counterclaim it may have against Borrower and to apply the amount subject to
such exercise to the payment of indebtedness of Borrower unrelated to this
Agreement or the other Transaction Documents.
 

 
24
 
 

 
           7.03.   Cost and Expenses. Borrower agrees, whether or not any Loan
is made under this Agreement, to pay or reimburse Lender upon demand for (a) all
out-of-pocket costs and expenses incurred by Lender in connection with the
preparation, documentation, negotiation and/or execution of this Agreement
and/or any of the other Transaction Documents (subject to any limits on such
reimbursement that have been mutually agreed to in writing), (b) all recording,
filing and search fees and expenses incurred by Lender in connection with this
Agreement and/or any of the other Transaction Documents, (c) all out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) incurred by Lender in connection with the (i) the preparation,
documentation, negotiation and execution of any amendment, modification,
extension, renewal or restatement of this Agreement and/or any of the other
Transaction Documents (subject to any limits on such reimbursement that have
been mutually agreed to in writing) or (ii) the preparation of any waiver or
consent under this Agreement or under any of the other Transaction Documents and
(d) if an Event of Default occurs, all out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender in connection with such Event of Default and collection and
other enforcement proceedings resulting therefrom. Borrower further agrees to
pay or reimburse Lender upon demand for any stamp or other similar taxes which
may be payable with respect to the execution, delivery, recording and/or filing
of this Agreement and/or any of the other Transaction Documents. All of the
obligations of Borrower under this Section 7.03 shall survive the satisfaction
and payment of Borrower’s Obligations and the termination of this Agreement.
 
           7.04.      General Indemnity. In addition to the payment of expenses
pursuant to Section 7.03, whether or not the transactions contemplated hereby
shall be consummated, Borrower hereby agrees to defend, indemnify, pay and hold
Lender any holders of the Note, and the officers, directors, employees, agents
and affiliates of Lender and such holders (collectively, the “Indemnitees”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, disbursements, costs and
expenses of any kind or nature whatsoever (including, without limitation, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitees shall be designated a party thereto,
provided that the Indemnitees shall share counsel to defend their interests to
the extent legally practicable), that may be imposed on, incurred by or asserted
against the Indemnitees, in any manner relating to or arising out of this
Agreement, any of the other Transaction Documents or any other agreement,
document or instrument executed and delivered by Borrower in connection herewith
or therewith, the statements contained in any commitment letters delivered by
Lender, the agreement of Lender to make the Loans under this Agreement or the
use or intended use of the proceeds of any Loan under this Agreement
(collectively, the “Indemnified Liabilities”); provided that (a) the Indemnitees
shall promptly (and in any event within fifteen (15) Business Days after
receiving notice of the existence of any potential Indemnified Liabilities)
notify Borrower in writing of the existence of any potential Indemnified
Liabilities; (b) Borrower shall have the right to assume and thereafter conduct
the defense of any Indemnified Liabilities with counsel of its choice reasonably
satisfactory to the Indemnitees, provided that Borrower will not consent to the
entry of any judgment or enter into any settlement with respect to any
Indemnified Liabilities without the prior written consent of the Indemnitees
(not to be unreasonably withheld) unless the judgment or proposed settlement
fully releases such Indemnitees and involves only the payment of money damages
that are covered in full by this indemnity and does not impose an injunction or
other equitable relief upon any Indemnitee and is subject to confidentiality
provisions acceptable to the Indemnitees (which approval will not be
unreasonably withheld by the Indemnitees); and (c) Borrower shall have no
obligation to an Indemnitee hereunder with respect to Indemnified Liabilities
directly resulting from the gross negligence or willful misconduct of that
Indemnitee as determined by a court of competent jurisdiction in a final,
nonappealable order. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.  All sums due to Lender under this Section 7.04
shall be obligations of Borrower, due and payable promptly following demand,
provided, however, during the continuance of an Event of Default no such demand
shall be required.  The provisions of the undertakings and indemnification set
out in this Section 7.04 shall survive satisfaction and payment of Borrower’s
Obligations and the termination of this Agreement.
 
25



 
           7.05.   Notices. Unless otherwise provided in this Agreement or in
another agreement between Lender and Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as Lender and Borrower may specify from time to time
in writing.  Notices and other communications shall be effective (i) if mailed,
upon the earlier of receipt or five (5) days after deposit in the U.S. mail,
first class, postage prepaid, (ii) if faxed, when transmitted, or (iii) if
hand-delivered, by courier or otherwise, when delivered.
 
           7.06.   Dispute Resolution Provision.
 
This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.”  This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.
 
         (a)   This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”).  For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of
Lender involved in the servicing, management or administration of any obligation
described or evidenced by this Agreement.
 
         (b)   At the request of any party to this agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”).  The Act will apply even though this agreement
provides that it is governed by the law of a specified state.
 
         (c)   Arbitration proceedings will be determined in accordance with the
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this Dispute Resolution Provision.  In the
event of any inconsistency, the terms of this Dispute Resolution Provision shall
control.  If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, Lender may
designate another arbitration organization with similar procedures to serve as
the provider of arbitration.
 
         (d)   The arbitration shall be administered by AAA and conducted,
unless otherwise required by law, in any U.S. state where real or tangible
personal property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
agreement.  All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators.  All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing.  However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days.  The arbitrator(s) shall
provide a concise written statement of reasons for the award.  The arbitration
award may be submitted to any court having jurisdiction to be confirmed and have
judgment entered and enforced.
 
         (e)   The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at subparagraph (h) of this Dispute
Resolution Provision.  The arbitrator(s) shall have the power to award legal
fees pursuant to the terms of this agreement.
 

 
26
 
 



 
         (f)   This paragraph does not limit the right of any party to: (i)
exercise self-help remedies, such as but not limited to, setoff; (ii) initiate
judicial or non-judicial foreclosure against any real or personal property
collateral; (iii) exercise any judicial or power of sale rights, or (iv) act in
a court of law to obtain an interim remedy, such as but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.
 
         (g)   The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.
 
         (h)   Any arbitration or trial by a judge of any Claim will take place
on an individual basis without resort to any form of class or representative
action (the “Class Action Waiver”).  Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator.  The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver.  The parties acknowledge
and agree that under no circumstances will a class action be arbitrated.
 
         (i)   By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This waiver of jury trial shall remain in effect even if the Class
Action Waiver is limited, voided or found unenforceable.  WHETHER THE CLAIM IS
DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND
THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL
BY JURY TO THE EXTENT PERMITTED BY LAW.
 
           7.07.   Governing Law. This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Missouri
(without reference to conflict of law principles).  To the extent that Lender
has greater rights or remedies under federal law, whether as a national bank or
otherwise, this paragraph shall not be deemed to deprive Lender of such rights
and remedies as may be available under federal law.
 
           7.08.   Amendments and Waivers. Any provision of this Agreement, the
Note or any of the other Transaction Documents to which Borrower is a party may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by Borrower and Lender.
 
           7.09.   References; Headings for Convenience. Unless otherwise
specified herein, all references herein to Section numbers refer to Section
numbers of this Agreement, all references herein to Exhibits “A”, “B” and “C”
refer to annexed Exhibits “A”, “B” and “C”, respectively, that are hereby
incorporated herein by reference and all references herein to Schedule 2.02 and
Schedule 5.01(f)(iii) refer to annexed Schedule 2.02 and Schedule 5.01(f)(iii),
respectively, each of which is hereby incorporated herein by reference. The
Section headings are furnished for the convenience of the parties and are not to
be considered in the construction or interpretation of this Agreement.
 
           7.10.   Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that Borrower may not assign or
otherwise transfer any of its rights or delegate any of its obligations or
duties under this Agreement.
 

 
27
 
 



 
           7.11.   NOTICE REQUIRED BY SECTION 432.047 R.S.Mo.; ENTIRE AGREEMENT
This notice is provided pursuant to Section 432.047 R.S.Mo. As used herein,
“creditor” means Lender and “this writing” means this Agreement and the other
Transaction Documents.
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
Borrower acknowledges that there are no other agreements between Lender and
Borrower, oral or written, concerning the subject matter of the Transaction
Documents, and that all prior agreements concerning the same subject matter,
including any proposal or commitment letter, are merged into the Transaction
Documents and thereby extinguished.
 
           7.12.   Severability. In the event any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.
 
           7.13.   Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
 
           7.14.  Confidentiality Any information received by Lender from
Borrower and clearly marked as confidential shall be treated as confidential by
Lender in accordance with its customary practices and procedures.
Notwithstanding such agreement, nothing herein contained shall limit or impair
the right or obligation of Lender to disclose such information: (a) to its
auditors, attorneys, trustees, employees, directors, officers, advisors,
affiliates or agents; (b) when and as required by any law, ordinance, subpoena
or governmental order, rule or regulation; (c) as may be required, requested or
otherwise appropriate in any report, statement or testimony submitted to any
municipal, state, provincial or federal regulatory body or any self-regulatory
body having or claiming to have jurisdiction over Lender; (d) which is publicly
available or readily ascertainable from public sources, or which is received by
Lender from a third Person which or which is not known by Lender to be bound to
keep the same confidential; (e) in connection with any proceeding, case or
matter pending (or on its face purported to be pending) before any court,
tribunal or any governmental agency, commission, authority, board or similar
entity; (f) in connection with protection of its interests under this Agreement,
the Note or any of the other Transaction Documents, including, without
limitation, the enforcement of the terms and conditions of this Agreement, the
Note and the other Transaction Documents; or (g) to any entity utilizing such
information to rate the creditworthiness of Lender or to rate or classify the
debt or equity securities of Lender or report to the public concerning the
industry of which such Lender is a part. It is agreed and understood that Lender
shall not be liable to Borrower or any other Person for failure to comply with
the foregoing except in any case involving Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order.
 
(SIGNATURES ON FOLLOWING PAGE)
 

 
28
 
 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
This Agreement is executed as of the date stated at the top of the first page.
 
Borrower:
     
THE LACLEDE GROUP, INC.
   
By:
/s/ Lynn D. Rawlings
   
Print
 
Name:
Lynn D. Rawlings
   
Title:
Treasurer
   
Address:
     
720 Olive Street, Suite 1525
St. Louis, Missouri 63101
Attention: Treasurer
Facsimile No.: (314) 421-1979
   
Lender:
     
BANK OF AMERICA, N.A.
   
By:
/s/ Erica A. Escagne
   
Print
 
Name:
Erica A. Escagne
   
Title:
Senior Vice President
   
Address:
     
Bank of America, N.A.
Mail Code: M01-800-13-05
Bank of America Plaza
800 Market St.
St. Louis, MO 63101-2510
Attention: Erica A. Escagne, Senior Vice President
Facsimile No.: (314) 466-6499



Federal law requires Bank of America, N.A. (the “Bank”) to provide the
following notice. The notice is not part of the foregoing agreement or
instrument and may not be altered.  Please read the notice carefully.
 
USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for Borrower’s legal name, address, tax ID number or
social security number and other identifying information.  The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of Borrower, guarantors or other related
persons.

SIGNATURE PAGE TO CREDIT AGREEMENT
 
 
 



 
SCHEDULE 2.02
 
 
Authorized Individuals
 
 
Douglas H. Yaeger
 
Mark D. Waltermire
 
Lynn D. Rawlings
 
Kent H. Sturhahn
 
Delfina Myers
 

 
30
 
 



 
SCHEDULE 4.09
 
 
Litigation
 
 


 
 


 
 


 
 
 
 
 

 
31
 
 



 
SCHEDULE 5.01(f)(iii)
 
Liens outstanding on the date of this Agreement
 
NONE
 

 
32
 
 



 
EXHIBIT A
 
REVOLVING NOTE
 

      $ 40,000,000.00  
St. Louis, Missouri
October 2, 2009



 
FOR VALUE RECEIVED, THE LACLEDE GROUP, INC., a Missouri corporation
(“Borrower”), hereby promises to pay to the order of BANK OF AMERICA, .N.A.
(“Lender”), on the last day of the Revolving Credit Period, the principal sum of
Forty Million Dollars ($40,000,000.00), or such lesser sum as may then
constitute the aggregate unpaid principal amount of all Loans made by Lender to
Borrower pursuant to the Agreement (defined below). Borrower further promises to
pay interest from the date hereof on the balance of said principal from time to
time outstanding at a per annum rate or rates determined pursuant to the
Agreement and at the times required by the Agreement.  The aggregate principal
amount of Revolving Credit Loans that Lender shall be committed to have
outstanding under this Revolving Note (this “Note”) at any one time shall not
exceed Forty Million Dollars ($40,000,000.00), which amount may be borrowed,
paid, reborrowed and repaid, in whole or in part, subject to the terms and
conditions of this Note and of the Agreement.
 
All payments received by Lender under this Note shall be allocated among the
principal, interest, collection costs and expenses and other amounts due under
this Note in such order and manner as Lender shall elect. The amount of interest
accruing under this Note shall be computed on an actual day, 360-day year basis.
 
All payments of principal and interest under this Note shall be made in lawful
currency of the United States in Federal or other immediately available funds at
the office of Lender located at Bank of America, N.A., 800 Market St., St.
Louis, MO 63101-2510, or such other place as Lender may from time to time
designate in writing.
 
This Note is the “Note” referred to in the Credit Agreement dated as of the date
hereof by and between Borrower and Lender, as the same may from time to time be
amended, modified, extended, renewed or restated (the “Agreement”; all
capitalized terms used and not otherwise defined in this Note shall have the
respective meanings ascribed to them in the Agreement). The Agreement, among
other things, contains provisions for acceleration of the maturity of this Note
upon the occurrence of certain stated events and also for prepayments on account
of principal of this Note and interest on this Note prior to the maturity of
this Note upon the terms and conditions specified therein.
 
If Borrower shall fail to make any payment of any principal or interest due
under this Note as and when the same shall become due, then the entire
outstanding principal balance of this Note and all accrued and unpaid interest
thereon may be declared to be immediately due and payable in the manner and with
the effect as provided in the Agreement.
 
In the event that any payment of any principal or interest due under this Note
is not paid when due, whether by reason of maturity, acceleration or otherwise,
and this Note is placed in the hands of an attorney or attorneys for collection,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection and
representation, including, without limitation, reasonable attorneys’ fees and
expenses (whether or not litigation shall be commenced in aid thereof).
 

 
1
 
 



 
Borrower and all other Persons who become parties obligated under this Note,
whether as guarantors, sureties, endorsers or otherwise, waive any right to
demand for payment, any requirement for protest or notice of dishonor, all other
rights to notice or demands with respect to this Note, any defense based on lack
of diligence in the enforcement of this Note, and any defense which such party
may have based on suretyship or impairment of collateral.  Every such party
assents to each and every extension or postponement of the time of payment,
whether at or after demand, or other indulgence, and waives any right to notice
thereof.
 
No amendment, modification or waiver of any provision of this Note, or consent
to any departure by Borrower herefrom, will be effective unless the same is in
writing signed by an authorized officer of Lender, and then only in the specific
instance and for the specific purpose for which given.  No failure on the part
of Lender to exercise, and no delay in exercising, any right under this Note
operates as a waiver thereof, and no single or partial exercise by Lender of any
right under this Note precludes any other or further exercise thereof, or the
exercise of any other right.  Each and every right granted to Lender under this
Note or allowed to it at law or in equity is cumulative and such remedies may be
exercised from time to time concurrently or consecutively at Lender’s option.
 
All notices required to be given or which may be given in connection with this
Note shall be given in the manner required for notices under the Agreement.
 
This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).
 


 
Borrower:
 
THE LACLEDE GROUP, INC.
   
By:
     
Print Name:
     
Title:
     



 

 
2
 
 



 
EXHIBIT B
 
CLOSING CHECKLIST
 
 


 

 
i
 
 



 
EXHIBIT C
 
COMPLIANCE CERTIFICATE
 
This Compliance Certificate  (the “Certificate”) is delivered pursuant to the
Credit Agreement dated as of October 2, 2009 (as the same may from time to time
be amended, modified, extended, renewed or restated, the “Credit Agreement”), by
and between The Laclede Group, Inc. (“Borrower”) and Bank of America, N.A.
(“Lender”).  Unless otherwise defined, terms used herein (including any exhibits
hereto) have the meanings provided in the Credit Agreement.
 
The undersigned, being the duly elected, qualified and acting ______________ of
the Borrower, on behalf of the Borrower and solely in his or her capacity as an
officer of the Borrower, hereby certifies and warrants that:
 
(a)           He or she is the _____________ of the Borrower and that, as such,
he or she is authorized to execute this Certificate on behalf of the Borrower.
 
(b)           As of the date hereof:
 
(i)            except as set forth below, all of the representations and
warranties made by Borrower in the Credit Agreement and/or in any of the other
Transaction Documents are true and correct in all material respects on and as of
the date of this Certificate as if made on and as of the date of this
Certificate:
 
Exceptions:                                                                           ;
 
(ii)            except as set forth below, no Default or Event of Default under
or within the meaning of the Credit Agreement has occurred and is continuing:
 
Exceptions:                                                                           ;
and
 
(iii)            the financial statements of Borrower and its Subsidiaries made
available to you are true, correct and complete in all material respects and
have been prepared in accordance with GAAP (subject, in the case of any interim
financial statements, to normal year-end adjustments and absence of footnote
disclosures).
 
(iv)            Borrower had a Consolidated Capitalization Ratio of not more
than Seventy Percent (70%) at all times during the period commencing      ,
200_, and ending      , 200_, calculated as follows:
 
(1)           Consolidated Debt as of _______, 200__                    
$_________
 
(2)           Consolidated Net Worth as of _____, 200__                
$_________
 
(3)           Consolidated Capitalization (item (1) + item
(2))                     $_________
 
(4)           Consolidated Capitalization Ratio (item (1) ÷ item
(3))                   _________%
 


 

 
1
 
 



 
IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate,
this ______ day of ______________, 20____.
 
THE LACLEDE GROUP, INC.
   
By:
 
Print Name:
 
Title:
 

 


 
 


 

 
2
 
 
